DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figs. 1-12 and claims 1-4, 6, 7, 9 & 13-20) in the reply filed on September 13, 2021 is acknowledged. Claims 5, 8 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 9 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose (Patent No. JPH08313839 (A)). 
Regarding claim 1, Hirose shows in Figs. 1-4 an optical scanner unit comprising: a mirror (5) component including a reflective portion configured to reflect light; a vibration generator (6) configured to swing the mirror component around a specific swing axis when AC sine voltage E is applied; an optical sensor including a light emitter 8 and a light receiver (9) configured to receive light emitted from the light emitter; and a light shield portion (10) provided to the mirror component so as to swing along with the mirror component, the light shield portion configured to block the light emitted from the light emitter, the light receiver further including a first light receiver (9a) that is provided on one swing angle side from a center position of a swing angle range 
Regarding claim 2, Hirose shows in Figs. 1-4 the first light receiver (9a) is provided on the one swing angle side from the center position of the swing angle range and on a center position side from an end on the one swing angle side of the swing angle range, and the second light receiver (9b) is provided on the other swing angle side from the center position of the swing angle range and on a center position side from an end on the other swing angle side of the swing angle range.
Regarding claim 3, Hirose shows in Figs. 1-4 the light shield portion (10) has a width in a light receiver alignment direction in which the first light receiver (9a) and the second light receiver (9b) are arranged, the width of the light shield portion being less than a distance between an end of the first light receiver on an opposite side from the second light receiver and an end of the second light receiver on an opposite side from the first light receiver.
Regarding claim 4, Hirose shows in Figs. 1-4 the width of the light shield portion (10) is not less than a distance between the first light receiver (9a) and the second light receiver (9b).
Regarding claim 6, Hirose shows in Figs. 1-4 a controller (7) that performs control to swing the mirror component such that the light shield portion straddles the first light receiver (9a) and the second light receiver (9b) along a light receiver alignment direction in which the first light receiver and the second light receiver are arranged, the 
Regarding claim 7, Hirose shows in Figs. 1-4 the first period is at least one of a period from when a blockage of the light incident on the first light receiver starts until when a blockage of the light incident on the second light receiver ends in a movement of the light shield portion from the one swing angle side to the other swing angle side, and a period from when the blockage of the light incident on the second light receiver starts until when the blockage of the light incident on the first light receiver ends in a movement of the light shield portion from the other swing angle side to the one swing angle side.
Regarding claim 9, Hirose shows in Figs. 1-4 the controller (7) acquires a positional deviation of the center position of the swing angle range based on a period in which the light shield portion is located on the one swing angle side of the swing angle range from a position where the light shield portion blocks the light incident on the first light receiver, and a period in which the light shield portion is located on the other swing angle side of the swing angle range from a position where the light shield portion blocks the light incident on the second light receiver.
Regarding claim 13, Hirose shows in Figs. 1-4 the optical sensor (9a and 9b) is disposed between the mirror component (5) and the vibration generator (6).
Regarding claim 14, Hirose shows in Figs. 1-4 the light shield portion (10) is arranged to protrude from the mirror component (5) to the optical sensor side along a planar direction in which a plane of the reflective portion extends, and the light shield portion has a thickness that is less than a thickness of the mirror component in a direction perpendicular to the planar direction.
Regarding claim 15, Hirose shows in Figs. 1-4 an optical device comprising: the optical scanner unit according to claim 1; and a light source unit (2) that irradiates the reflective portion of the mirror component of the optical scanner unit with scanning light.
Regarding claim 16, Hirose shows in Figs. 1-4 the light emitter of the optical sensor includes a light emitting diode, and the light receiver of the optical sensor includes a phototransistor.
Regarding claim 17, Hirose shows in Figs. 1-4 the optical sensor includes a slit member that covers the light receiver, the slit member having two slits to form the first light receiver and the second light receiver, respectively.
Regarding claim 18, Hirose shows in Figs. 1-4 the two slits are located spaced apart from each other in a light receiver alignment direction in which the first light receiver and the second light receiver are arranged.
Regarding claim 19, Hirose shows in Figs. 1-4 the mirror component (5) includes a mirror substrate and a mirror substrate support unit that supports the mirror substrate.
Regarding claim 20, Hirose shows in Figs. 1-4 the light shield portion (10) is integrated to the mirror substrate support unit as a one- piece, unitary member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shnozuka (Patent No. US 7,909,951 B2) discloses a method of assembling a light scanning apparatus, in which scanning operation is performed with reflecting a light beam irradiated from a light source by a mirror section.
Fujii et al. (Patent No. US 7,031,040 B2) discloses an electrostatically-actuated vibration mirror that reduces a driving voltage without changing a swing angle of a mirror by providing a driving electrode in a slanted manner with respect to the center position of the swing of the mirror.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SEUNG C SOHN/           Primary Examiner, Art Unit 2878